United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Pointon et al.			:
Application No. 15/912,778			:		Decision 
Filing Date: March 6, 2018			:				
Attorney Docket No. 183715			:


This decision sua sponte withdraws the holding of abandonment for the instant application.

On August 19, 2021, the Office issued a final Office action setting a shortened statutory period for reply of three (3) months.  A Notice of Appeal was timely filed on November 19, 2021.  An Appeal Brief was timely filed on January 18, 2022.

The Office issued a Notice of Abandonment on April 21, 2022.  The notice states the Office did not receive a reply to the final Office action.  However, the Office did receive a timely reply to the Office action.  Therefore, the application is not abandoned.

In view of the prior discussion, the holding of abandonment is hereby withdrawn.

Technology Center Art Unit 3741 will be informed of this decision, and the technology center will update the Office’s PALM database to indicate the application is not abandoned.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor 
Office of Petitions